Citation Nr: 1401618	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-30 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right chondromalacia patella (a right knee disability).  

2.  Entitlement to service connection for a left chondromalacia patella (a left knee disability).  

3.  Entitlement to service connection for right scapulothoracic crepitus (a right shoulder disability).  

4.  Entitlement to service connection for left scapulothoracic crepitus (a left shoulder disability).  

5.  Entitlement to service connection for bilateral shin splints.

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for a skin disorder, to include dermatitis of the face, chest, legs, and tinea versicolor.  

8.  Entitlement to service connection for a right eye disability, including status post removal conjunctival nevus right eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served in the Florida Army National Guard.  He served on active duty from March 2002 to February 2003, and was deployed to Kuwait on active duty from March 2003 to November 2003.  The Veteran was discharged from the Florida National Guard in May 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the case back to the RO in May 2011 for additional development of the record.  

In a November 2012 rating decision, the RO granted service connection for allergic rhinitis.  This was a full grant of benefits on appeal with respect to that issue; therefore, the issue is no longer in appellate status or before the Board at this time.  However, service connection was not established for sinusitis, and therefore the issue remains in appellate status and is addressed in the remand below.  

The issues of entitlement to service connection for right and left knee disabilities, bilateral shoulder disabilities, bilateral shin splints, sinusitis, and a right eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current skin disorders, claimed as dermatitis affecting the legs, chest, face and arms, were as likely as not, first manifested during active duty.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's skin disabilities, including seborrheic dermatitis, acne and tinea versicolor as likely as not had their onset during active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the appellant pre-rating notice by letters dated March 2006 and July 2006.  The notice letters complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection and the relative duties of VA and the claimant to obtain evidence.  Moreover, the letters also provided the Veteran with notice of how disability ratings and effective dates are assigned for all service-connected disabilities. 

The Veteran submitted private treatment records and identified VA treatment records relevant to his claims.  The identified records were obtained and associated with the claims file.  The Veteran also submitted correspondence in support of his claim.

The case was remanded in May 2011 for additional development of the record, to include obtaining personnel records from the Army National Guard and to afford the Veteran VA examinations.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  VA has obtained service treatment records and personnel records to the extent they are available, afforded the Veteran physical examinations, and obtained medical opinions.  The Veteran was afforded an opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The RO substantially complied with the May 2011 remand directives by obtaining all current VA treatment records, requesting private treatment information from the Veteran, obtaining personnel records identifying the Veteran's dates of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  Prior to the remand, there was some question as to whether the Veteran had a third period of active duty in 2006, but the personnel records obtained on remand confirm that the Veteran did not have any additional periods of active duty after November 2003.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Furthermore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds.  Of note, however, the July 2011 skin examination was not adequate because the examiner did not consider the VA treatment of the Veteran's skin conditions that took place throughout the one year period following his deployment to Kuwait.  Nonetheless, as the issue of entitlement to service connection for a skin disability is granted, the RO's acceptance of an inadequate medical opinion regarding the likely etiology of the Veteran's skin conditions results in harmless error.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999);  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes active duty, any period of active duty for training (ADT or ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT or INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.6(a).  

The Veteran served in the Army National Guard from December 12, 2001 to May 30, 2006.  During that time period, the Veteran had active service from March 2002 to February 2003; and then he was deployed to Kuwait on active duty from March 2003 to November 2003.  A March 2003 pre-deployment examination reflects no reports of any health problems at that time.  The Veteran was found fit for deployment with no defects, illnesses or injury noted.

In addition to the Veteran's two periods of active duty service, he also served on ACDUTRA and INACDUTRA on several occasions between December 2001 and May 2006.  (See October 2012 and November 2012 Army National Guard Retirement Points History Statements for specific dates of ACDUTRA and INACDUTRA.) 

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

Skin disorder(s)

The Veteran maintains that he developed a skin rash during active duty service in Kuwait.  The Veteran's pre-deployment examination is negative for a skin rash or skin disease.  Service treatment records show that the Veteran reported a skin rash during active service in March 2003.  Although there are no other reported complaints of a skin rash during active service in Kuwait, the Veteran maintains that he developed skin problems in Kuwait.  These assertions are reflected in correspondence to the RO, and on an October 2003 post-deployment examination report which reveals that the Veteran reported the onset of "skin diseases or rashes" during service in Kuwait.  

The VA treatment records dating from January 2004 to October 2011 show continued complaints of skin disorders.  In January 2004, just two months after separation from active duty, the Veteran had a diagnosis of dermatosis, seborrheic dermatitis; and possible tinea versicolor and possible acne.  A March 2004 dermatology consultation report indicates that the Veteran had a several-month history of flaking/rash of scalp, eyebrows/glabella/paranasal, skin/ears.  The Veteran also complained of hypopigmented spots on his face/neck which become more prominent when he tans.  The March 2004 report noted diffuse patches of erythema and scaling on the scalp; faint scaling on the cheeks, glabella, eyebrows; erythema and scaling of the mid-sternum.  The assessment was seborrheic dermatitis of the scalp, face and chest; mild acne by history and history of rash with hypopigmentation consistent with tinea versicolor.  The examiner counseled the Veteran that the condition of seborrheic dermatitis could not be cured, but it could be kept under control.  

Although the Veteran did not present with any significant hypopigmentation in March 2004, subsequent VA treatment records confirm that the condition exists.  See e.g., May 2004 dermatology follow up note indicating mild post-inflammatory hypopigmentation on the left jawline area.  Chronic dermatitis was the diagnosis in August 2004. 

More recent VA treatment records confirm that the Veteran continues to receive treatment for seborrheic dermatitis, mild acne and tinea versicolor.  See, e.g., VA outpatient dermatology treatment records dated September 15, 2008 and July 23, 2009.  

A July 2011 VA skin examination report notes a diagnosis of seborrheic dermatitis, but the examiner opined that it was less likely than not caused by or a result of military service.  The examiner reasoned that the service treatment records did not document any treatment of seborrheic dermatitis during service.  

The July 2011 opinion carries little probative value because the examiner did not consider the March 2003 (during active duty) treatment for a rash; and, the examiner did not consider the continuous treatment for skin disorders shown within 2 months of service separation.  Further, the examiner did not consider the Veteran's lay statements that his skin disorder began during his Kuwait service.  

Despite the July 2011 opinion, the Veteran's lay statements, and the objective findings in the service treatment records and the post-service VA treatment records provide the necessary evidence to grant the claim of service connection for a skin disorder, to include seborrheic dermatitis, acne and tinea versicolor. 

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has reported that his skin condition(s) had their onset in Kuwait, and there is evidence in the service treatment records to support this statement.  Further, the Veteran is competent to state that his current in-service skin symptoms are the same symptoms he had during service in Kuwait, which were subsequently diagnosed by medical professionals.  Thus, in resolving all doubt in the Veteran's favor, service connection for a skin disability, including seborrheic dermatitis, acne and tinea versicolor is warranted because there is evidence of the development of a rash during service; evidence of current skin disorders; and, competent lay statements concerning in-service incurrence.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

For these reasons, service connection for a skin disability, including acne, seborrheic dermatitis and tinea versicolor, is warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a skin disorder, to include acne, seborrheic dermatitis, including of the face, chest, legs, and tinea versicolor, is granted.  


REMAND

The Veteran seeks service connection for sinusitis.  The Veteran was examined in July 2011 to determine, inter alia, whether the Veteran had a chronic sinus disorder.  The examiner reviewed the Veteran's claims file and noted a July 2003 service treatment record noting dizziness, fever, weakness, sinus congestion, sore throat, headache, nausea, light headedness.  The assessment at that time was rhinosinusitis.  

The examiner noted the Veteran's reported current sinus symptoms of headaches, but indicated that there was no evidence of any sinus disease.  There was no nasal obstruction, no nasal polyps, no septal deviation, no permanent hypertrophy of turbinates, no rhinoscleroma, no tissue loss, scarring or deformity of the nose; and no evidence of granulomatous infection.  

The examiner noted a diagnosis of rhinosinusitis that resolved during service without sequalae.  The examiner reasoned that the Veteran only had one episode of rhinosinusitis in the military.  The examiner opined that the Veteran's rhinitis was chronic and related to service given the Veteran's complaint of frequent colds and a physician reference to put the Veteran on allergy medication.

The examiner found that the Veteran had chronic allergic rhinitis, but not chronic sinusitis; and, indicated that the Veteran's in-service rhinosinusitis resolved without sequelae.  However, a March 2008 VA treatment record show a diagnosis of, and treatment for, sinusitis.  The Veteran was prescribed Augmentin.  

Given that sinusitis is shown post-service, a medical addendum that takes into account the Veteran's prior medical history, including but not limited to the March 2008 treatment for sinusitis, is necessary to adequately address this claim.  

Moreover, the claims file does not contain a supplemental statement of the case (SSOC) addressing the issue of entitlement to service connection for sinusitis; the issue was not included in the November 2012 SSOC which addressed all of the other issues on appeal.  

Regarding the Veteran's claim of service connection for a right eye disability, the Veteran reported in January 2004 VA treatment record that he had a "spot on my eye," that he reportedly had since birth, but he thought it was growing.  VA examiners diagnosed the "spot" as a conjunctival nevus (a pigmented spot on the eye).  

Subsequent VA outpatient treatment records confirm that the Veteran had the conjunctival nevus surgically excised in November 2004.  In November 2005, the Veteran had a recurrence.  The Veteran reported redness and a foreign body sensation.  The assessment was status post excision of biopsy proven conjunctival nevus with atypia and repeat biopsy showing no tumor; there was a pterygium appearing lesion invading the cornea present which had not changed since the last visit.  The intraocular pressure had returned to normal with stopping steroid use.  

A July 2011 VA examiner indicated a diagnosis of pterygium, right eye, associated with status post conjunctival nevus, right eye.  The examiner opined that the Veteran's status post conjunctival nevus right eye was less likely as not permanently aggravated during service.  

The Veteran does not seem to have any recurrence of the nevus; however, the Veteran was found to have allergic conjunctivitis which inflames his pterygium and this seems to be causing his symptoms.  See VA ophthalmology note dated in March 2006.

Given the Veteran's right eye symptoms, and diagnoses of pterygium and allergic conjunctivitis, the Veteran's right eye should be reexamined to obtain a medical opinion as to the etiology of the Veteran's right eye symptoms.

The Veteran seeks service connection for a bilateral knee disability.  The Veteran was afforded a VA examination of the knees in July 2011 to determine the likely etiology and current nature of any knee disability.  Unfortunately, the examination is inadequate.  

First, the examiner found that the evidence was insufficient to warrant a diagnosis of an acute or chronic disability of either knee, but failed to address a VA treatment record from January 2006 which indicated that there was x-ray evidence of mild degenerative joint disease of the patellofemoral joints with patellar spur formation.  

The January 2011 treatment record provides evidence of a current knee disability which was not considered by the July 2011 examiner and therefore the July 2011 findings are not probative.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).

While the July 2011 examiner found that the Veteran did not have bilateral shin splints, such were diagnosed by a VA physician in a January 2006 VA orthopedic consultation report.  As the claimed disability was diagnosed during the pendency of this claim, an opinion is necessary as to whether such are related to service.

Moreover, regarding the shoulders, the July 2011 Gulf War examination resulted in a determination that the Veteran's symptoms were attributable to a diagnosed disability but the July 2011 joints examiner determined that the Veteran does not have a bilateral shoulder disability.  Accordingly, additional medical inquiry is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all pertinent VA records dating from October 2011.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file any outstanding private treatment records pertinent to the claims on appeal that the Veteran identifies.  If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1).  

3.  The Veteran should be provided with a knee joints examination to determine the current nature and likely etiology of the Veteran's bilateral knee disability which includes degenerative joint disease.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records (including x-ray evidence of mild degenerative joint disease, see January 5, 2006 orthopedics consult note, and chondromalacia patella, see September 2011 VA treatment record), the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that a diagnosed condition originated in service or is related to active service, ACDUTRA, or resulted from an injury during a period of INACDUTRA.  A complete rationale should accompany all opinions expressed.
A complete rationale should accompany all opinions expressed.

4.  Obtain a medical addendum to the July 2011 examination report with a medical opinion as to whether it is at least as likely as not that any current eye disability, including but not limited to, allergic conjunctivitis and/or pterygium was incurred during a period of active duty, ACDUTRA, or as a result of injury during a period of INACDUTRA.  

If the original examiner or a suitable substitute determines that another examination is required in order to provide the opinion, one should be scheduled.  The examiner should provide a complete rationale for the opinion.

5.  Obtain an addendum to the July 2001 VA examination report concerning bilateral shin splints from the VA examiner or a suitable substitute.  While the July 2011 examiner determined that the Veteran did not have bilateral shin splints, a diagnosis of such was provided by in VA treatment records during the pendency of the Veteran's claim.  Specifically, in a January 5, 2006 VA treatment record, a VA physician diagnosed bilateral shin splints.  Accordingly, it is requested that the examiner opine whether it is at least as likely as not that the bilateral shin splints, which were diagnosed during the pendency of the claim, were incurred during a period of active duty, ACDUTRA, or as a result of injury during a period of INACDUTRA.  A complete rationale should be provided for the opinion.  If it is determined that another examination is necessary in order to provide the requested opinion, one should be scheduled.   

6.  The Veteran should be examined by a qualified examiner for sinusitis to determine whether the Veteran has a sinusitis disability, and if so, the likely etiology thereof.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records (including in-service treatment for rhinosinusitis and post-service treatment for sinusitis in March 2008, the examiner should provide an opinion as to whether the Veteran has a sinusitis disability.  If so, is it at least as likely as not (a probability of 50 percent or greater) that the diagnosed sinusitis disability originated in service or is related to active service, including service in Kuwait;ACDUTRA; or as a result of injury during a period of INACDUTRA.  A complete rationale should accompany all opinions expressed.

7.  Schedule the Veteran for another examination concerning his claim for service connection for a bilateral shoulder disorder.  The examiner is asked to address whether the Veteran has a diagnosed disability of either shoulder.  If his symptoms are attributable to a known diagnosis, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed condition is related to active service, including service in Kuwait; ACDUTRA; or is a result of injury during a period of INACDUTRA.  Please provide a complete explanation for the opinion.

Since the Veteran served in Kuwait, if the Veteran does not have a diagnosed disability, are his symptoms part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness.  Please provide a complete explanation for the opinion.

It is noted that the July 2011 Gulf War examination resulted in a determination that the Veteran's symptoms were attributable to a diagnosed disability but the July 2011 joints examiner determined that the Veteran does not have a bilateral shoulder disability.  The Board has requested another examination in light of this conflict.

8.  Ensure the above development has been conducted in accordance with the instructions above.  If any examination report does not provide the information requested above, return the report(s) as insufficient.  Thereafter, readjudicate the Veteran's claims of service connection for a bilateral knee disability, bilateral shoulder disability, bilateral shin splints, sinusitis and a right eye disability after taking any other development action deemed warranted.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


